Citation Nr: 1524655	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned an initial 30 percent rating, effective July 12, 2010.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating.

The Veteran and his spouse testified at a Board video-conference hearing before a now-retired Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the claims file.  

In March 2014, the Board noted that the Veteran contended that he was unable to work because of his service-connected disability.  The Board added consideration of a TDIU to the appeal in accordance with the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  The Board remanded the claims for further development.

In an October 2014 decision, the Board denied a rating in excess of 30 percent for PTSD and a TDIU.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the decision and remanded the claims for compliance with the parties' instructions in a Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In correspondence in April 2015, the Board informed the Veteran that the Veterans Law Judge who conducted the August 2012 hearing was no longer employed by the Board and gave him the option of appearing at a hearing before another Veterans Law Judge.  38 U.S.C.A. § 7101 (West 2014); 38 C.F.R. § 20.707 (2014).  In May 2015, the Veteran responded that he wanted to testify at another Board video-conference hearing.  38 C.F.R. § 19.3 (b)(2014).  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


